Exhibit 10.2

 

Award Number:                     

 

HEELYS, INC. 2006 STOCK INCENTIVE PLAN
(As Amended and Restated Effective May 20, 2010)

 

STOCK OPTION AGREEMENT

 

Optionee:

 

 

 

Address:

 

 

 

 

 

Total Shares Subject to Option:

 

 

 

Exercise Price Per Share:

$

 

 

Date of Grant:

              , 20

 

 

Vesting Commencement Date:

              , 20

 

 

Post-Termination Exercise Period:

three months

 

 

Expiration Date:

              , 20

 

 

Type of Stock Option:

o     Incentive Stock Option

 

o     Non-Qualified Stock Option

 

1.             Grant of Option.  Heelys, Inc., a Delaware corporation (the
“Company”), hereby grants to the Optionee named above an option (the “Option”)
to purchase the total number of shares of Common Stock set forth above as the
“Total Shares Subject to Option” (the “Shares”) at the “Exercise Price Per
Share” set forth above (the “Exercise Price”), in accordance with this Option
Agreement and subject to the terms and conditions of the Heelys, Inc. 2006 Stock
Incentive Plan, as amended and restated effective May 20, 2010 and as amended
from time to time (the “Plan”), which are incorporated herein by reference.  If
designated as an Incentive Stock Option above, the Option is intended to qualify
as an “incentive stock option” within the meaning of Section 422 of the Code. 
Unless otherwise defined herein, capitalized terms used herein shall have the
respective meanings ascribed to them in the Plan.

 

2.             Vesting; Time of Exercise.  The “Vesting Commencement Date” set
forth above is the date on which the vesting period for the Option begins.
Subject to the terms and conditions of the Plan and this Option Agreement, the
Option shall vest and become exercisable in accordance with Exhibit A attached
hereto.

 

If an installment covers a fractional Share, such installment will be rounded to
the next lowest Share, except the final installment, which will be for the
balance of the total Shares;

 

1

--------------------------------------------------------------------------------


 

provided, that the Optionee shall in no event be entitled under the Option to
purchase a number of shares of the Common Stock greater than the Total Shares
Subject to Option.  Notwithstanding anything to the contrary herein, the Option
shall expire on the “Expiration Date” set forth on the first page of this Option
Agreement and must be exercised, if at all, on or before 5:00 p.m. central
standard time on the Expiration Date.  If the Optionee’s Continuous Service is
terminated, the Option shall be exercisable only to the extent that the Optionee
could have exercised it on the date of the Optionee’s termination of Continuous
Service.  Notwithstanding anything to the contrary herein, the Option may become
exercisable earlier than the time stated above in connection with a Change in
Control as provided in Section 14(c) of the Plan.  The Optionee shall forfeit
his right to exercise the Option if the Optionee’s Continuous Service is
terminated for Cause.

 

3.             Exercise of Option.

 

(a)           Right to Exercise.  The Option shall be exercisable in accordance
with the vesting provisions contained in Section 2 of this Option Agreement and
with the other applicable provisions of the Plan and this Option Agreement.

 

(b)           Method of Exercise.  The Option shall be exercisable only by
delivery to the Company of an executed Stock Option Exercise Agreement (the
“Exercise Agreement”) in the form attached hereto as Exhibit B, or in such other
form approved by the Committee, which shall state the Optionee’s election to
exercise the Option, the whole number of Shares in respect of which the Option
is being exercised, and such other provisions as may be required by the
Committee or necessary to comply with securities and other applicable laws.  The
Exercise Agreement shall be signed by the Optionee and, if married, by his
spouse and shall be delivered to the Company in person or by courier, by
certified mail, or by such other method as may be permitted by the Committee,
accompanied (in any case) by payment of the Exercise Price for each Share
covered by the Exercise Agreement, as described in Section 4 of this Option
Agreement.  The Option shall be deemed to be exercised upon receipt by the
Company of such written Exercise Agreement accompanied by the Exercise Price
and, if deemed necessary by the Company, execution of such other documents or
the taking of other actions by the Optionee to comply with applicable state or
federal securities laws.

 

(c)           Issuance of Shares.  If the Exercise Agreement and payment are in
form and substance satisfactory to the Company (or its counsel), and Optionee or
any other person permitted to exercise the Option has complied with Section 5 of
this Option Agreement, the Company shall issue or cause the issuance of, in the
name of the Optionee or Optionee’s legal representative, the Shares purchased by
such exercise of the Option.

 

4.             Method of Payment. The Optionee’s delivery of the signed Exercise
Agreement to exercise the Option (in whole or in part) shall be accompanied by
full payment of the Exercise Price for the Shares being purchased.  Payment for
the Shares may be made in cash (by check) or, at the election of the Optionee
and where permitted by law and approved by the Committee, in one or more of the
following methods: (i) if the Common Stock has an established market as
described in clause (i) of Section 3(s) of the Plan, through a “same day sale”
arrangement between the Optionee and a FINRA Dealer whereby the Optionee
irrevocably elects to exercise the Option and to sell a portion of the Shares so
purchased to pay for the exercise price and

 

2

--------------------------------------------------------------------------------


 

whereby the FINRA Dealer irrevocably commits upon receipt of such Shares to
forward the exercise price directly to the Company; (ii) if the Common Stock has
an established market as described in clause (i) of Section 3(s) of the Plan,
through a “margin” commitment from the Optionee and a FINRA Dealer whereby the
Optionee irrevocably elects to exercise the Option and to pledge the Shares so
purchased to the FINRA Dealer in a margin account as security for a loan from
the FINRA Dealer in the amount of the exercise price, and whereby the FINRA
Dealer irrevocably commits upon receipt of such Shares to forward the exercise
price directly to the Company; (iii) by surrender for cancellation of Qualifying
Shares at the Fair Market Value per share at the time of exercise (provided that
the surrender does not result in an accounting charge for the Company); or
(iv) any combination of the foregoing.

 

5.             Tax Withholding Obligations.  No Shares shall be delivered to the
Optionee or any other person permitted to exercise the Option pursuant to the
exercise of the Option until the Optionee or such other person has made
arrangements acceptable to the Committee for the satisfaction of applicable
Federal, state or local income tax, employment tax, and social security tax
withholding obligations, including obligations incident to the receipt of
Shares.  Upon exercise of the Option, the Company or the Optionee’s employer may
offset or withhold (from any amount owed by the Company or the Optionee’s
employer to the Optionee) or collect from the Optionee or such other person an
amount sufficient to satisfy such tax obligations and/or the employer’s
withholding obligations.

 

6.             Termination or Change of Continuous Service.

 

(a)           Post-Termination Exercise.  Subject to the provisions of Sections
7 and 8 of this Option Agreement, if the Optionee’s Continuous Service
terminates, other than as described in Section 6(b) of this Option Agreement,
the Optionee may, to the extent otherwise so entitled at the date of such
termination of the Optionee’s Continuous Service (the “Termination Date”),
exercise the Option during the “Post-Termination Exercise Period” set forth on
the first page of this Option Agreement.  In no event may the Option be
exercised later than 5:00 p.m. central standard time on the Expiration Date.  In
the event of the Optionee’s change in status from Employee, Director or
Consultant to any other status of Employee, Director or Consultant, the Option
shall remain in effect and, except to the extent otherwise determined by the
Committee, continue to vest; provided, however, that (i) any change in status
from Employee or non-employee Director to Consultant will be considered to be an
interruption or termination of his Continuous Service unless determined
otherwise by the Company, and (ii) with respect to any Incentive Stock Option
that shall remain in effect after a change in status from Employee to
non-employee Director or Consultant, such Incentive Stock Option shall cease to
be treated as an Incentive Stock Option and shall be treated as a Non-Qualified
Stock Option on the day that is three (3) months and one (1) day following such
change in status.  Except as provided in Sections 7 and 8 of this Option
Agreement, to the extent that the Optionee is not entitled to exercise the
Option on the Termination Date, or if the Optionee does not exercise the Option
within the Post-Termination Exercise Period, the Option shall terminate.

 

(b)           No Post-Termination Exercise.  Unless the Committee otherwise
determines, if the Optionee’s Continuous Service is terminated either (i) by the
Company or an Affiliate for Cause, or (ii) if Optionee’s employment is subject
to the terms of a then-effective written employment agreement between the
Optionee and the Company or an Affiliate, by the Optionee

 

3

--------------------------------------------------------------------------------


 

without compliance with, or without having any right to do so under, the terms
of any such employment agreement, then the Optionee’s right to exercise the
Option shall immediately terminate.  The Committee shall have discretion for the
purposes of this Option Agreement to determine whether any termination of
Continuous Service by the Optionee is in compliance with, or is in accordance
with any right to terminate, under the terms of a then-effective written
employment agreement.

 

7.             Disability of Optionee.  If the Optionee’s Continuous Service
terminates as a result of his Disability, or in the event of the Optionee’s
Disability during the Post-Termination Exercise Period, the Optionee may, but
only within twelve (12) months from the Termination Date (and in no event later
than the Expiration Date), exercise the Option to the extent he was otherwise
entitled to exercise it on the Termination Date.  To the extent that the
Optionee is not entitled to exercise the Option on the Termination Date, or if
the Optionee does not exercise the Option to the extent so entitled within the
time period specified in this Section 7, the Option shall terminate.

 

8.             Death of Optionee.  In the event of the termination of the
Optionee’s Continuous Service as a result of his death, or in the event of the
Optionee’s death during the Post-Termination Exercise Period or during the
twelve (12)-month period following the Optionee’s termination of Continuous
Service as a result of his Disability, the Optionee’s estate, or a person who
acquired the right to exercise the Option by bequest or inheritance, may
exercise the Option, but only to the extent the Optionee could have exercised
the Option at the date of his death, within twelve (12) months from the date of
death (but in no event later than the Expiration Date).  To the extent that the
Optionee is not entitled to exercise the Option on the date of death, or if the
Option is not exercised to the extent so entitled within the time period
specified in this Section 8, the Option shall terminate.

 

9.             Notice of Disqualifying Disposition.  If the Option is an
Incentive Stock Option, and if the Optionee sells or otherwise disposes of any
of the Shares acquired pursuant to exercise of the Incentive Stock Option on or
before the later of (i) the date that is two (2) years after the “Date of Grant”
set forth on the first page of this Option Agreement, or (ii) the date that is
one (1) year after exercise of the Incentive Stock Option with respect to the
Shares to be sold or disposed of, then the Optionee shall immediately notify the
Company in writing of such sale or other disposition.  The Optionee acknowledges
and agrees that he may be subject to income tax withholding by the Company on
the compensation income recognized by him from any such early sale or other
disposition by payment in cash or out of the current wages or other earnings
payable to the Optionee.

 

10.           Nontransferability of Option.  Neither the Option nor any of the
Optionee’s rights under this Option Agreement may be transferred or assigned in
any manner other than by will or by the law of descent and distribution; the
Option and the Optionee’s rights under this Option Agreement may be exercised
during the lifetime of the Optionee only by the Optionee.  Notwithstanding the
preceding sentence, the Optionee may transfer a Non-Qualified Stock Option to
such family members, family member trusts, family limited partnerships, and
other family member entities as the Company, in its sole discretion, may approve
prior to any such transfer.  No such transfer shall be approved by the Company
unless the transferee agrees in writing, in favor of the Company, that the
Shares acquired pursuant to the exercise of the Non-

 

4

--------------------------------------------------------------------------------


 

Qualified Stock Option shall be held subject to the provisions of the Exercise
Agreement.  No such transfer will be approved by the Company if the Common Stock
issuable under such transferred Option would not be eligible to be registered on
Form S-8 promulgated under the Securities Act.

 

11.           Tax Consequences.  Set forth below is a brief summary, as of the
Date of Grant, of some of the federal tax consequences of exercise of the Option
and disposition of the Shares.  THIS SUMMARY IS NECESSARILY INCOMPLETE, AND THE
TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE.  THE OPTIONEE SHOULD CONSULT A
TAX ADVISER BEFORE EXERCISING THE OPTION OR DISPOSING OF THE SHARES.

 

(a)           Exercise of Incentive Stock Option.  If the Option qualifies as an
Incentive Stock Option, there will be no regular federal income tax liability
upon the exercise of the Option, although the excess, if any, of the Fair Market
Value of the Shares on the date of exercise over the Exercise Price will be
treated as an adjustment to alternative minimum taxable income for federal
income tax purposes and may subject the Optionee to an alternative minimum tax
liability in the year of exercise.

 

(b)           Exercise of Non-Qualified Stock Option.  If the Option does not
qualify as an Incentive Stock Option, there may be a regular federal income tax
liability upon the exercise of the Option.  The Optionee will be treated as
having received compensation income (taxable at ordinary income tax rates) equal
to the excess, if any, of the Fair Market Value of the Shares on the date of
exercise over the Exercise Price.  If the Optionee is an Employee or former
Employee, the Company will be required to withhold from the Optionee’s
compensation or collect from the Optionee and pay to the applicable taxing
authorities an amount equal to a percentage of this compensation income at the
time of exercise.

 

(c)           Disposition of Shares.  In the case of a Non-Qualified Stock
Option, if the Shares are held for at least one (1) year before disposition, any
gain upon disposition of the Shares will be treated as long-term capital gain
for federal income tax purposes.  In the case of an Incentive Stock Option, if
Shares are held for at least one (1) year after the date of exercise and at
least two  (2) years after the Date of Grant, any gain upon disposition on the
Shares will be treated as long-term capital gain for federal income tax
purposes.  If the Shares acquired pursuant to an Incentive Stock Option are
disposed of within such one (1)-year or two (2)-year periods (a “Disqualifying
Disposition”), the gain on such Disqualifying Disposition will be treated as
compensation income (taxable at ordinary income rates) to the extent of the
excess, if any, of the Fair Market Value of the Shares on the date of exercise
over the Exercise Price (the “Spread”), or, if less, the difference between the
amount realized on the sale of such Shares and the Exercise Price.  Any gain in
excess of the Spread shall be treated as capital gain.

 

12.           Term of Option.  The Option may be exercised no later than the
Expiration Date or such earlier date as otherwise provided in this Option
Agreement.

 

13.           Entire Agreement; Governing Law.  The Plan and this Option
Agreement (with the Exercise Agreement, if the Option is exercised) constitute
the entire agreement of the Company and the Optionee (collectively the
“Parties”) with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Parties with respect

 

5

--------------------------------------------------------------------------------


 

to the subject matter hereof, and may not be modified adversely to the
Optionee’s interest except by means of a writing signed by the Parties.  Nothing
in the Plan and this Option Agreement (except as expressly provided therein or
herein) is intended to confer any rights or remedies on any person other than
the Parties.  The Plan and this Option Agreement are to be construed in
accordance with and governed by the internal laws of the State of Texas without
giving effect to any choice-of-law rule that would cause the application of the
laws of any jurisdiction other than the internal laws of the State of Texas to
the rights and duties of the Parties.

 

14.           Severability and Reformation.  The Company and the Optionee intend
all provisions of the Plan and this Option Agreement to be enforced to the
fullest extent permitted by law.  Accordingly, should a court of competent
jurisdiction determine that the scope of any provision of the Plan or this
Option Agreement is too broad to be enforced as written, the court should reform
the provision to such narrower scope as it determines to be enforceable.  If,
however, any provision of the Plan or this Option Agreement is held to be wholly
illegal, invalid, or unenforceable under present or future laws, such provision
shall be fully severable and severed, and the Plan and this Option Agreement
shall be construed and enforced as if such illegal, invalid or unenforceable
provision were never a part thereof or hereof, and the remaining provisions of
the Plan and this Option Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance.

 

15.           Interpretive Matters.  Whenever required by the context, pronouns
and any variation thereof shall be deemed to refer to the masculine, feminine,
or neuter, and the singular shall include the plural, and vice versa.  The term
“include” or “including” does not denote or imply any limitation.  The term
“business day” means any Monday through Friday other than such a day on which
banks are authorized to be closed in the State of Texas.  The captions and
headings used in this Option Agreement are inserted for convenience and shall
not be deemed a part of the Option or this Option Agreement for construction or
interpretation.

 

16.           Dispute Resolution.  Unless provided otherwise in a then-effective
written employment agreement, the provisions of this Section 16 shall be the
exclusive means of resolving disputes of the Parties (including any other
persons claiming any rights or having any obligations through the Company or the
Optionee) arising out of or relating to the Plan and this Option Agreement
(including the Exercise Agreement, if the Option is exercised).  The Parties
shall attempt in good faith to resolve any disputes arising out of or relating
to the Plan and this Option Agreement (including the Exercise Agreement, if the
Option is exercised) by negotiation between individuals who have authority to
settle the controversy.  Negotiations shall be commenced by either Party by a
written statement of the Party’s position and the name and title of the
individual who will represent the Party.  Within thirty (30) days of the written
notification, the Parties shall meet at a mutually acceptable time and place,
and thereafter as often as they reasonably deem necessary, to resolve the
dispute.  If either Party determines that the dispute cannot be resolved by
negotiation, such Party shall notify the other Party and the Parties agree that
any suit, action, or proceeding arising out of or relating to the Plan or this
Option Agreement shall be brought in the United States District Court for the
Northern District of Texas (or should such court lack jurisdiction to hear such
action, suit or proceeding, in a Texas state court in Dallas County, Texas) and
that the Parties shall submit to the jurisdiction of such court.  The Parties
irrevocably waive, to the fullest extent permitted by law, any objection a Party
may have to the laying of venue for any such suit, action or proceeding brought
in such court.  THE

 

6

--------------------------------------------------------------------------------


 

PARTIES ALSO EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF
ANY SUCH SUIT, ACTION OR PROCEEDING.  If any one or more provisions of this
Section 16 shall for any reason be held invalid or unenforceable, it is the
specific intent of the Parties that such provisions shall be modified to the
minimum extent necessary to make it or its application valid and enforceable.

 

17.           Notice.  Any notice or other communication required or permitted
hereunder shall be given in writing and shall be deemed given, effective, and
received upon prepaid delivery in person or by courier or upon the earliest of
delivery or the third business day after deposit in the United States mail if
sent by certified mail, with postage and fees prepaid, addressed to the other
Party at its address as shown beneath its signature in this Option Agreement, or
to such other address as such Party may designate in writing from time to time
by notice to the other Party in accordance with this Section 17.

 

 

HEELYS, INC.

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

Address:

3200 Belmeade Drive, Suite 100

 

 

Carrollton, Texas 75006

 

7

--------------------------------------------------------------------------------


 

THE OPTIONEE ACKNOWLEDGES AND AGREES THAT, EXCEPT AS EXPRESSLY PROVIDED
OTHERWISE HEREIN, THE SHARES SUBJECT TO THE OPTION SHALL VEST, IF AT ALL, ONLY
DURING THE PERIOD OF THE OPTIONEE’S CONTINUOUS SERVICE (NOT THROUGH THE ACT OF
BEING HIRED, BEING GRANTED THE OPTION OR ACQUIRING SHARES HEREUNDER).  THE
OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS OPTION AGREEMENT
OR THE PLAN SHALL CONFER UPON THE OPTIONEE ANY RIGHT WITH RESPECT TO FUTURE
AWARDS OR CONTINUATION OF THE OPTIONEE’S CONTINUOUS SERVICE, NOR SHALL IT
INTERFERE IN ANY WAY WITH THE OPTIONEE’S RIGHT OR THE RIGHT OF THE COMPANY OR
ANY AFFILIATE (OR THE OPTIONEE’S EMPLOYER) TO TERMINATE OPTIONEE’S CONTINUOUS
SERVICE, WITH OR WITHOUT CAUSE, AND WITH OR WITHOUT NOTICE.  THE OPTIONEE
ACKNOWLEDGES THAT UNLESS THE OPTIONEE HAS A WRITTEN EMPLOYMENT AGREEMENT WITH
THE COMPANY TO THE CONTRARY, THE OPTIONEE’S EMPLOYMENT STATUS IS “AT WILL.”

 

The Optionee acknowledges receipt of a copy of the Plan, represents that he is
familiar with the terms and provisions thereof, and hereby accepts this Option
subject to all of the terms and provisions hereof and thereof.  The Optionee has
reviewed this Option Agreement, the Plan, and the Exercise Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Option Agreement, and fully understands all provisions of this
Option Agreement, the Plan and the Exercise Agreement.  The Optionee hereby
agrees that all disputes arising out of or relating to this Option Agreement,
the Plan and the Exercise Agreement shall be resolved in accordance with
Section 16 of this Option Agreement.  The Optionee further agrees to notify the
Company upon any change in the address for notice indicated in this Option
Agreement.

 

 

Dated:

 

 

Signed:

 

 

 

 

 

                                        , Optionee

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

8

--------------------------------------------------------------------------------

 


 

EXHIBIT A

 

HEELYS, INC. 2006 STOCK INCENTIVE PLAN
(As Amended and Restated Effective May 20, 2010)

 

STOCK OPTION AGREEMENT

 

Subject to the terms and conditions of the Plan and this Option Agreement, the
Option shall vest and become exercisable in          equal cumulative annual
installments of                            (   ) of the Shares subject to Award
Number      any time on or after each successive anniversary of the Vesting
Commencement Date.  The Option shall be fully vested and exercisable on the
                   (    ) anniversary of the Vesting Commencement Date.

 

9

--------------------------------------------------------------------------------


 

EXHIBIT B

 

HEELYS, INC. 2006 STOCK INCENTIVE PLAN
(As Amended and Restated Effective May 20, 2010)

 

STOCK OPTION EXERCISE AGREEMENT

 

This Exercise Agreement is made this         day of                         ,
20     between Heelys, Inc. (the “Company”), and the optionee named below (the
“Optionee”) pursuant to the Heelys, Inc. 2006 Stock Incentive Plan (the “Plan”),
as amended and restated effective May 20, 2010.  Unless otherwise defined
herein, the capitalized terms used in this Exercise Agreement shall have the
meanings ascribed to them in the Plan and in the Option Agreement to which this
Exercise Agreement relates.

 

Award Number:

 

 

 

Optionee:

 

 

 

Address:

 

 

 

 

 

Number of Shares Purchased:

 

 

 

Price Per Share:

$

 

 

Aggregate Purchase Price:

 

 

 

Date of Grant:

                   , 20

 

 

Vesting Commencement Date:

                   , 20

 

 

Type of Stock Option:

o     Incentive Stock Option

 

o     Non-Qualified Stock Option

 

The Optionee hereby delivers to the Company the “Aggregate Purchase Price” set
forth above in cash as indicated below, or to the extent provided for in the
Option Agreement and approved by the Committee by accepting this Exercise
Agreement, as follows (as applicable, check and complete):

 

o                                    in cash in the amount of
$                        , receipt of which is acknowledged by the Company;

 

o                                    by delivery of                       
Qualifying Shares, owned free and clear of all liens, claims, encumbrances or
security interests, and valued at the current Fair Market

 

1

--------------------------------------------------------------------------------


 

Value at the time of exercise of $                   per share (provided that
the delivery does not result in an accounting charge for the Company);

 

o                                    through a “same-day-sale” commitment,
delivered herewith, from the Optionee and the FINRA Dealer named therein in the
amount of $                                      ; and/or

 

o                                    through a “margin” commitment, delivered
herewith, from the Optionee and the FINRA Dealer named therein in the amount of
$                                    .

 

The Company and the Optionee (the “Parties”) hereby agree as follows:

 

1.                                       Purchase of Shares.  On this date and
subject to the terms and conditions of this Exercise Agreement, the Optionee
hereby exercises the Option granted in the Option Agreement between the Parties,
dated as of the “Date of Grant” set forth on the first page of this Exercise
Agreement, with respect to the “Number of Shares Purchased” of the Common Stock
set forth on the first page of this Exercise Agreement (the “Shares”) at the
“Aggregate Purchase Price” set forth on the first page of this Exercise
Agreement (the “Aggregate Purchase Price”) and equal to the “Price Per Share”
set forth on the first page of this Exercise Agreement multiplied by the Number
of Shares Purchased.  The term “Shares” refers to the Shares purchased under
this Exercise Agreement and includes all securities received (a) in replacement
of the Shares, and (b) as a result of stock dividends or stock splits in respect
of the Shares.

 

2.                                       Representations of the Optionee.  The
Optionee represents and warrants to the Company that the Optionee has received,
read and understood the Plan, the Option Agreement and this Exercise Agreement
and agrees to abide by and be bound by their terms and conditions.

 

3.                                       Rights as Stockholder.  Until the stock
certificate evidencing the Shares is issued (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company), no right to vote or receive dividends or any other rights as a
stockholder shall exist with respect to the Shares, notwithstanding the exercise
of the Option.  The Company shall issue (or cause to be issued) such stock
certificate promptly after the Option is exercised.  No adjustment will be made
for a dividend or other right for which the record date is prior to the date the
stock certificate is issued.

 

4.                                       Tax Withholding Obligations.  The
Optionee agrees to satisfy all applicable federal, state and local income,
employment and other tax withholding obligations and herewith delivers to the
Company the amount necessary, or has made arrangements acceptable to the
Company, to satisfy such obligations as provided in the Plan and the Option
Agreement.

 

5.                                       Tax Consequences.  The Optionee
understands that he may suffer adverse tax consequences as a result of the
Optionee’s purchase or disposition of the Shares.  The Optionee represents that
the Optionee has consulted with any tax consultant(s) he deems advisable in
connection with the purchase or disposition of the Shares and that Optionee is
not relying on the Company for any tax advice.

 

6.                                       Successors and Assigns.  The Company
may assign any of its rights under this Exercise Agreement and this Exercise
Agreement shall inure to the benefit of the successors and

 

2

--------------------------------------------------------------------------------


 

assigns of the Company.  Subject to the restrictions on transfer herein set
forth, this Exercise Agreement shall be binding upon the Optionee and his heirs,
executors, administrators, successors and permitted assigns.

 

7.                                       Entire Agreement; Governing Law.  This
Exercise Agreement, together with the Plan and the Option Agreement, constitute
the entire agreement of the Parties with respect to the subject matter hereof
and supersede in their entirety all prior undertakings and agreements of the
Parties with respect to the subject matter hereof, and may not be modified
adversely to the Optionee’s interest except by means of a writing signed by the
Parties.  Nothing in this Exercise Agreement or in the Plan or the Option
Agreement (except as expressly provided herein or therein) is intended to confer
any rights or remedies on any person other than the Parties.  The Plan and this
Exercise Agreement are to be construed in accordance with and governed by the
internal laws of the State of Texas without giving effect to any choice-of-law
rule that would cause the application of the laws of any jurisdiction other than
the internal laws of the State of Texas to the rights and duties of the Parties.

 

8.                                       Severability and Reformation.  The
Company and the Optionee intend all provisions of the Plan and this Exercise
Agreement to be enforced to the fullest extent permitted by law.  Accordingly,
should a court of competent jurisdiction determine that the scope of any
provision of the Plan or this Exercise Agreement is too broad to be enforced as
written, the court should reform the provision to such narrower scope as it
determines to be enforceable.  If, however, any provision of the Plan or this
Exercise Agreement is held to be wholly illegal, invalid or unenforceable under
present or future law, such provision shall be fully severable and severed, and
the Plan and this Exercise Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision were never a part thereof or hereof,
and the remaining provisions of the Plan and this Exercise Agreement shall
remain in full force and effect and shall not be affected by the illegal,
invalid or unenforceable provision or by its severance.

 

9.                                       Interpretive Matters.  Whenever
required by the context, pronouns and any variation thereof shall be deemed to
refer to the masculine, feminine, or neuter, and the singular shall include the
plural, and vice versa.  The term “include” or “including” does not denote or
imply any limitation.  The term “business day” means any Monday through Friday
other than such a day on which banks are authorized to be closed in the State of
Texas.  The captions and headings used in this Exercise Agreement are inserted
for convenience and shall not be deemed a part of this Exercise Agreement for
construction or interpretation.

 

10.                                 Dispute Resolution.  The provisions of
Section 16 of the Option Agreement shall be the exclusive means of resolving
disputes arising out of or relating to this Exercise Agreement.

 

11.                                 Notice.  Any notice or other communication
required or permitted hereunder shall be given in writing and shall be deemed
given, effective, and received upon prepaid delivery in person or by courier or
upon the earlier of delivery or the third business day after deposit in the
United States mail if sent by certified mail, with postage and fees prepaid,
addressed to the other Party at its address as shown beneath its signature in
the Option Agreement, or to such other address as such Party may designate in
writing from time to time by notice to the other Party in accordance with this
Section 11.

 

3

--------------------------------------------------------------------------------


 

12.                                 Further Instruments.  Each Party agrees to
execute such further instruments and to take such further action as may be
necessary or reasonably appropriate to carry out the purposes and intent of this
Exercise Agreement.  If the Optionee is married, the Parties agree that this
Exercise Agreement shall not be effective until the Optionee’s spouse executes
the Consent of Spouse in the form attached hereto as Attachment 1.

 

Submitted by:

 

Accepted by:

 

 

 

OPTIONEE:

 

 

HEELYS, INC.

 

 

 

 

 

 

 

 

By:

 

(Signature)

 

Its:

 

 

 

 

 

Dated:

 

 

Dated:

 

 

4

--------------------------------------------------------------------------------


 

ATTACHMENT 1

 

HEELYS, INC. 2006 STOCK INCENTIVE PLAN

(As Amended and Restated Effective May 20, 2010)

 

STOCK OPTION EXERCISE AGREEMENT

 

CONSENT OF SPOUSE

 

I,                                                                   , spouse of
                                              , have read and approve the
foregoing Stock Option Exercise Agreement (the “Agreement”). In consideration of
the issuance of shares of Common Stock by Heelys, Inc. (the “Company”) to my
spouse, as set forth in the Agreement, I hereby appoint my spouse as my
attorney-in-fact in respect to the exercise of any and all rights under the
Agreement and agree to be bound by the provisions of the Agreement, insofar as I
may have any rights in the Agreement or any of the shares of Common Stock issued
pursuant thereto under the community property laws or similar laws relating to
marital property in effect in the state of our residence as of the date of the
Agreement.

 

 

Dated:                                          , 20      .

 

 

 

 

 

 

 

 

Signature of Spouse

 

 

 

 

 

 

 

(Please print name)

 

5

--------------------------------------------------------------------------------

 